NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Argued January 14, 2011
                                  Decided January 20, 2011



                            WILLIAM J. BAUER, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 10‐2649

JOHNNY L. SANDERS,                              Appeal from the United States District 
     Plaintiff‐Appellant,                       Court for the Southern District of Indiana,
                                                Indianapolis Division.
      v.
                                                No. 09 C 622
CITY OF INDIANAPOLIS, et al., 
      Defendants‐Appellees.                     Sarah Evans Barker, Judge.




                                         O R D E R

      This case is affirmed for the reasons stated by the district court.